Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Receipt of Amendments/Remarks filed on 02/08/2021 and supplemental Amendments/Remarks filed on 03/04/2021 are acknowledged.
Claims 1, 3-7, 9-12 and 17-18 are pending in this application. Claims 2, 8 and 13-16 have been cancelled.  Claims 1 ad 18 have been amended.

Status of Claims

Accordingly, claims 1, 3-7, 9-12 and 17-18 are under examination on the merits for patentability and are allowed.

Withdrawn of Rejection
Applicant’s claim amendment filed on 03/04/2021 has been considered.  The amendment has overcome the previous claim rejection, with respect to claims 1, 3-7, 9-12, 14-15 (now cancelled) and 17-18, under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement for the reason set forth below.  The rejection is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicants’ claim amendment filed on 03/04/2021 has obviated the enablement requirement rejection because the present claims have been amended to “a method for the selective post-emergent control of undesirable vegetation in the presence of a crop 
wherein the method comprises applying a herbicidally effective amount of 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)pyridine-2-carboxylic acid or an agriculturally acceptable ester or salt thereof directly to the undesirable vegetation or to the locus thereof or to the area where control of the undesirable vegetation is desired;
wherein the 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)pyridine-2-carboxylic acid or agriculturally acceptable ester or salt thereof is applied at a rate of up to 10 g ae/ha;
wherein the 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)pyridine-2-carboxylic acid or agriculturally acceptable ester or salt thereof is not combined with aminopyralid;
wherein the degree of injury to the crop is less than 20% rated visually; and
wherein the undesirable vegetation is selected from the group consisting of Amaranthus spp., Fumaria spp., Conyza spp., Geranium spp., Ambrosia spp., Malva spp., Lamium spp., cleavers (Galium aparine), chickweed (Stellaria media), hempnettle (Galeopsis tetrahit), lambsquarters (Chenopodium album), Mexican pricklepoppy (Argemone mexicana), stork's-bill (Erodium cicutarium), volunteer flax (Linum usitatissimum), and volunteer alfalfa (Medicago sativa).
The instant specification provides test results which supported that when the claimed herbicidal compound, i.e. the methyl ester of 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-pyridine-2-carboxylic acid, was applied at a rate of up to 10 g/ha (i.e. at 2.5, 5 or 10 g/ha) to the crops as claimed (i.e. sunflowers, sorghum, yellow 
The specification also provides test result for target weed efficacy (e.g. the claimed common lambsquarters, CHEAL) by the methyl ester of 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-pyridine-2-carboxylic acid compound, and the result showed that at application rates, i.e. 1.0, 2.0 and 3.0 g/ha, the degree of visual control (%) of the target weed (CHEAL) is more than 80%, i.e. 96.8%, 98% and 95.8% respectively (see instant specification filed on 01/24/2014: page 18, Table 9).
Therefore, the present method for selective post-emergent control of undesirable vegetation in the presence of the crop as claimed is enabled because the specification does enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments” on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616